DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites wherein the at least polymer was “formed from” at least one monomer which does not appear to have support in the originally filed specification. While there is support to recite at least one polymer separately at least one monomer, there is no support to recite that the at least polymer was “formed from” at least one monomer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-3, 6-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al. (US 2016/0024310) in view of Lettow et al. (US 2011/0088931).
Regarding claims 1 and 14, McMullin et al. teaches an anticorrosive-coated substrate (See Abstract, paragraph [0032]) comprising: a first cured liquid layer applied to the substrate, the first cured liquid layer having a thickness of 0.1-1000 microns (paragraphs [0051], [0077], and [0091]) which overlaps the claimed range of at least about 100 micrometers, wherein the first cured layer consists of comprises: at least one polymer (paragraphs [0052] and [0094]); 
McMullin et al. teaches a second coating layer (paragraph [0165]) but fails to disclose a second cured liquid layer as claimed.
However, Lettow discloses multilayer coating used for corrosion protection (See Abstract, paragraph [0097]) comprising at least two layers that includes cured polymer binder (paragraphs [0021]-[0022] and [0058]), wherein the layers have a thickness of at least about 2 nm and up to about 1 mm (paragraph [0034]), which overlaps the claimed range of at least 100 micrometers. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. Lettow further discloses the two layers can subsequently cured simultaneously (paragraphs [0021]-[0022]). Additionally, Lettow teaches wherein the second cured liquid layer comprises: at least one polymer (paragraphs [0012]-[0016]); sacrificial metal particles (paragraphs [0083]-[0084]); a solvent (paragraph [0064]) and graphene (paragraph [0019]).
It would have been obvious to one of ordinary skill in the art to including a second cured liquid layer as the second coating layer in McMullin et al. in order to tune the properties of the multilayer coating including to achieve desired electrical and/or thermal conductivity (Lettow, paragraph [0019]).
Given that McMullin et al. in view of Lettow teaches cured liquid layers identical to those presently claimed, including being cured simultaneously, a percolation threshold of the quasi-one-dimensional particles would intrinsically be reached, absent evidence to the contrary.
Alternatively, while McMullin et al. in view of Lettow do not explicitly state that the percolation threshold of the carbon nanotubes is reached, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that given the broad range of particle loading and that the particles would need to be in some degree of contact to provide the conductivity, that the teachings of McMullin et al. in view of Lettow encompass coatings with the percolation threshold of the carbon nanotubes being reached.
Regarding claim 2, McMullin et al. teaches wherein the at least one polymer was formed from at least one monomer, wherein the at least one monomer is at least two monomers, wherein one of the at least two monomers contains at least two epoxy groups (paragraphs [0092]-[0094]).
Regarding claim 3, given that McMullin et al. in view of Lettow teaches cured liquid layers identical to those presently claimed, including being cured simultaneously, the cured liquid layers intrinsically absorb substantially no water or carbon dioxide, and have a high density of intermingled polymer chains connecting the cured liquid layer, absent evidence to the contrary.
Regarding claim 6, McMullin et al. teaches wherein the at least one polymer forms polyurethane (paragraph [0092] and [0094]).
Regarding claim 7, McMullin et al. teaches wherein the solvent contains xylene (paragraph [0096]).
Regarding claim 8, McMullin et al. teaches wherein the quasi-one- dimensional particles are functionalized (paragraph [0059]).
Regarding claim 9, McMullin et al. teaches solvents such as xylene, methanol, and ethanol which inherently have a boiling point less than 200°C.
Regarding claim 10, given that ketones are not required by McMullin et al., the claimed limitation is considered to be met.
Regarding claim 11, note that because claim 7 is in the form of a Markush group, and McMullin et al. teaches xylene, it is not required that McMullin et al. meet the further limitation of the non-selected groups via subsequent dependent claims.
Regarding claim 13, given that McMullin et al. teaches wherein volatile organic compounds are in an amount from 0.1 to 90% by weight (paragraph [0098]), while the volatile organic compounds may be evaporated, the amount would still overlap the claimed range of less than 25 weight percent in the cured liquid layers.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McMullin et al. (US 2016/0024310) in view of Lettow et al. (US 2011/0088931) and further in view of Sue et al. (US 2009/0035469).
McMullin et al. in view of Lettow is relied upon as disclosed above.
Regarding claim 15, McMullin et al. fails to teach wherein the carbon nanotubes are exfoliated and chemically bound to the at least one polymer.
However, Sue teaches that nanotubes can form aggregates that do not yield the expected advantageous properties for conducive or thermal components (paragraph [0007]). To provide better properties, Sue teaches functionalizing and exfoliating the nanotubes (paragraphs [0010], [0056] and [0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to functionalize and exfoliate the nanotubes of McMullin et al. in order to improve the conductive and thermal properties of the nanotubes.  
Given that the nanotubes can be functionalized with reactive groups, mixed with the other components, coated and then the polymer is cured after coating, the teachings of McMullin et al. in view of Sue would encompass some degree of chemical bonding between the nanotube and the polymer.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787